Sullivan, J.,
dissenting.
I have no donbt at all about the correctness of the conclusion reached when the case ivas first submitted. If the undisputed testimony of Mr. Hitchcock, with respect to bis knowledge of the plaintiff’s business, is to be taken as true, then tlie approximate loss of commercial advertising sustained by the plaintiff in tlie year following the publication of the libel, is conclusively established by competent evidence. I see no reason to suppose that the Avitness did not have the knowledge Avhich be professed to have. Neither do I discover any reason for holding that the loss of advertising patronage should have been proved Avith precision and exactitude. Rejecting entirely the testimony, to the extent that it is based on the books, and there remains uneontradicted evidence of tlie approximate amount of the plaintiff’s loss.